

EXECUTION COPY
 
SECOND INCREMENTAL TERM C FACILITY AMENDMENT
 
Dated as of September 30, 2008
 
SECOND INCREMENTAL TERM C FACILITY AMENDMENT (this “Amendment”) among UNITEK
ACQUISITION, INC., a Delaware corporation (the “Borrower”), the Second
Incremental Term C Lenders (as such term is defined below), and ROYAL BANK OF
CANADA, as administrative agent (in such capacity, the “Administrative Agent”)
for the financial institutions and other lenders parties to the First Lien
Credit Agreement referred to below (collectively, the “Lenders”).
 
PRELIMINARY STATEMENTS:
 
(1)           The Borrower, Lenders and the Administrative Agent have entered
into a First Lien Credit Agreement dated as of September 27, 2007 (such First
Lien Credit Agreement, as otherwise amended, supplemented or modified prior to
the date hereof, the “First Lien Credit Agreement”).  Capitalized terms not
otherwise defined in this Amendment have the same meanings as specified in the
First Lien Credit Agreement.
 
(2)           The Borrower, the financial institutions and other lenders party
to the Second Lien Term Loan Agreement and the Administrative Agent have entered
into a Second Lien Term Loan Agreement dated as of September 27, 2007 (such
Second Lien Term Loan Agreement, as otherwise amended, supplemented or modified
prior to the date hereof, the “Second Lien Term Loan Agreement”).
 
(3)           As provided in Section 2.18 of the First Lien Credit Agreement,
the Borrower and the Administrative Agent hereby agree to make certain technical
amendments to the First Lien Credit Agreement in respect of the Second
Incremental Term C Facility thereto, as hereinafter set forth.
 
(4)           Accordingly, the Second Incremental Term C Facility shall be
implemented as follows:
 
SECTION 1.         Second Incremental Term C Facility.  Pursuant to Section 2.18
of the First Lien Credit Agreement, the lender listed under the heading “Second
Incremental Term C Lender” on the signature pages hereof (the “Second
Incremental Term C Lender”) agrees to commit an amount equal to the amount set
forth opposite the name of such Second Incremental Term C Lender listed on
Schedule I hereto (the “Second Incremental Term C Commitment”), each Second
Incremental Term C Commitment to be effective as of September 30, 2008.


SECTION 2.          Second Incremental Term C Commitment. The Term C Incremental
Lender hereby acknowledges that it has made the Second Incremental Term C
Commitment set forth opposite its Second Incremental Term C Lender’s name on
Schedule I to this Amendment.  Each of the Borrower and the Second Incremental
Term C Lender hereby agrees that from and after September 30, 2008, such Second
Incremental Term C Lender shall be a “Term C Lender” for all purposes under the
First Lien Credit Agreement.

 
 

--------------------------------------------------------------------------------

 

SECTION 3.          Interest.  The Borrower shall pay interest on the unpaid
principal amount of all Term C Advances made by the Incremental Term C Lender
from the date of such Advance until such principal amount shall be paid in full,
at a rate equal to 14.5% per annum, payable in arrears quarterly on the last
Business Day of each March, June, September and December.


SECTION 4.          Conditions Precedent to Effectiveness.  This Amendment shall
become effective as of September 30, 2008 if, and only if:
 
(a)           on the date of Borrowing under the Second Incremental Term C
Facility, the following statements shall be true and the Administrative Agent
shall have received for the account of the Second Incremental Term C Lender, a
Borrowing Notice delivered pursuant to Section 2.02 of the First Lien Credit
Agreement, signed by a Responsible Officer of the Borrower, dated the date of
such Borrowing, stating that:
 
(i)           the representations and warranties contained in each Loan Document
are true and correct in all material respects on and as of such date, before and
after giving effect to such Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date, other than any such
representations or warranties that, by their terms, refer to a specific date
other than the date of such Borrowing, in which case as of such specific date;
and
 
(ii)          no Default has occurred and is continuing, or would result from
such Borrowing or from the application of the proceeds therefrom.
 
(b)           after giving pro forma effect to the incurrence of the Second
Incremental Term C Facility, the Borrower shall be in compliance with all
financial covenants set forth in Section 5.04 of the Credit Agreement;
 
(c)           after giving pro forma effect to the incurrence of the Second
Incremental Term C Facility, the Total Leverage Ratio shall not be higher than
that immediately prior to the application of the proceeds of the Second
Incremental Term C Facility;
 
(d)           on or prior to such date the Administrative Agent shall have
received counterparts of this Amendment executed by the Borrower and the Second
Incremental Term C Lenders; and
 
(e)           the Borrower has paid to ELB Capital Management LLC a closing fee
of $200,000 in cash.
 
SECTION 5.         Reference to and Effect on the Credit Agreement and other
Loan Documents.(a)  On and after the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “the Credit Agreement”,
“hereunder”, “hereof”, “thereunder”, “thereof” or words of like import referring
to the First Lien Credit Agreement shall mean and be a reference to the First
Lien Credit Agreement, as amended by this Amendment.

 
2

--------------------------------------------------------------------------------

 

(b)           The First Lien Credit Agreement, as specifically amended by this
Amendment, and each of the other Loan Documents are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed.
 
(c)           The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.
 
SECTION 6.          Execution in Counterparts.  This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Amendment.
 
SECTION 7.          Governing Law.  This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.
 
[SIGNATURE PAGES IMMEDIATELY FOLLOW]

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
UNITEK ACQUISITION, INC., as Borrower
   
By:
/s/ C. S. Hisey
 
Name:
C. S. Hisey
 
Title:
Vice President and Secretary

 
ACKNOWLEDGED AND AGREED
as of the date first written above by the
undersigned Guarantors:


UNITEK MIDCO, INC.
UNITEK USA, LLC
ADVANCED COMMUNICATIONS USA, LLC
DIRECTSAT USA, LLC
FTS USA, LLC
WTW USA, LLC


By:
/s/ C. S. Hisey
 

Name:  
  C. S. Hisey
 

Title:
  CEO
 



Unitek Second Incremental Term C Amendment

 
 

--------------------------------------------------------------------------------

 


 
ROYAL BANK OF CANADA, as Administrative Agent
     
By:
/s/ Susan Khokher
 
 
Name:
Susan Khokher
   
Title:
Manager, Agency

 
Unitek Second Incremental Term C Amendment

 
 

--------------------------------------------------------------------------------

 


 
Second Incremental Term C Lender
     
UNINV II, L.P.
     
By:
UNINV II GP, LLC, its general partner
         
By:
ELB Capital Management LLC, its sole member
             
By:
/s/ Eric L. Blum
     
Name: Eric L. Blum
     
Title:   Chairman

 
Unitek Second Incremental Term C Amendment

 
 

--------------------------------------------------------------------------------

 

SCHEDULE I
 
Second Incremental Term C Lender
 
Amount of Second Incremental Term C Commitment
           
UNINV II, L.P.
  $ 8,000,000  



Unitek Second Incremental Term C Amendment

 
 

--------------------------------------------------------------------------------

 